Nesmith, J.
The object of our statutes in exempting property from attachment and execution, manifestly is, to protect for the use of poor debtors, including farmers, such tools of their trade, not exceeding a definite amount, as might be indispensable in enabling them to obtain a living in them occupation. The statute of A. D. 1807 exempted from attachment and execution one cow, or, in case the debtor was a mechanic, tools of his occupation to the value of $20, in lieu of said cow. This statute gave the farmer no protection.
The next statute on this subject, passed January 3d, A. D. 1829, was a little more liberal in its terms. Among other things, "it exempt*552ed from attachment, not only a cow and hay, &c., but, in case the poor debtor be a machanic or farmer, tools of his occupation to the value of $20. The statute of 1829 remained in force up to the time of the revision of the statutes in A. D. 1842, when the statute assumed its present form, except as to the amount of tools to be exempted. By Chap. 2604, sec. 1, of the Pamphlet Laws, passed July 2, 1862, " tools of the occupation of a debtor to the amount of $30, in addition to the amount before exempted from attachment,” were thereafterwards to be exempted.
The obvious purpose of the present statute appears to be not to discriminate in favor of any particular class of poor debtors, but to secure to all. laboring men a limited proportion of those helps or means by which they are accustomed to obtain subsistence in their respective occupations or professions. The word tools, as used in these statutes, is presumed to embrace such implements of husbandry or of manual labor as are usually employed in, and are appropriate to, the business of the several trades or classes of the laboring community, and according to the wants of their respective employments or professions, whether farmer, mechanic, manufacturer, or, in fact, any artisan or laborer, who may require the use of such helps do obtain his living. The limitation common to all debtors is, that he shall.not retain more than fifty dollars worth of tools as against his creditor. This may sometimes embrace the blacksmith’s hammer and his anvil, and sometimes not, if the anvil alone be worth $50 or more.
The last exemption law in Massachusetts was passed in 1857—Chap. 235, sec. 1, Rev. Laws ; there the exemption of the tools of occupation is permitted up to one hundred dollars. Courts there, in giving a construction to this kind of statute, have, in one case, allowed a family a sewing machine; in another case, to a fiddler his fiddle and bow, when used by the fiddler, obtaining his living by that craft. In another case, the tools of the jeweller, suitable for himself and journeyman or apprentice in his employment, were exempted. Howard v. Williams, 2 Pick. 82. Recently, in the case Pierce v. Gray, 7 Gray 68, Judge Thomas employs the following decisive language, where a poor debt- or’s shovel, pick-axe, dung-fork and hoe had been seized by the order of a creditor : "That the business for which they were used was husbandry, does not render them less exempt from attachment. In the country, farming or gardening is, or ought to be, part of a man’s business, and the soundest policy, as well as the language of the statute, forbids the taking of any of the tools so necessary to all good husbandry. And then tools may become more necessary, when the debtor has lost his land, so that he must get his bread by tilling the land of others.” The latter part of Judge Thomas’s reasoning was evidently designed to meet the illiberal inference of Judge Parsons, in Daily v. May, 5 Mass. 313, who there appears to ridicule the idea, that the legislature could Have intended to leave to the debtor a plough, and cart, and gearing, and, at the same time, give, the power to take away his oxen, without which they would be of no use.
The doctrine of Judge Thomas seems to us to comport with the de*553sign of their law, as well as our own, and to be such as should be adopted here in practice. We are of the opinion, therefore, that the plaintiff is entitled to recover for the value of the property sued for, and that the case must go to the auditor to ascertain the amount.